Citation Nr: 0702227	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-37 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to August 
1960.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.   

In October 2006, the veteran and his wife testified at a 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.


REMAND

In addition to contending that his stroke was caused by 
excessive medication provided by VA for hypertension, the 
veteran contends that a delay in treatment by VA either 
caused his stroke or worsened the residuals of his stroke.  
The VA medical opinion rendered in December 2003 does not 
address this contention concerning the delay in treatment and 
is therefore not adequate for adjudication purposes.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should return the 
claims folder, to include a copy of this 
remand, to the physician who rendered the 
December 2003 VA opinion in order to 
obtain an addendum which addresses the 
following questions:  Is there a 50 
percent or better probability that any 
residuals of the veteran's stroke were 
caused or chronically worsened by VA 
hospitalization from February 16, 2003, 
to February 18, 2003, and if so, is there 
a 50 percent or better probability that 
the disability or increase in the 
disability is the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of VA in furnishing the 
hospital care during that period, or due 
to an event not reasonably foreseeable.  
The rationale for all opinions expressed 
must be explained.

If the December 2003 VA examiner is not 
available, the RO or the AMC should 
arrange for the claims folder to be 
reviewed by another appropriate physician 
who should provide the required opinions 
and supporting rationale.

2.  The RO or the AMC should also 
undertake any other indicated 
development.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


